Case 2:20-cv-00077-JRG Document 141 Filed 05/07/21 Page 1 of 4 PageID #: 9913



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



CAPELLA PHOTONICS, INC.,                             Case No. 2:20-cv-00077-JRG

                    Plaintiff,

        v.

INFINERA CORPORATION, TELLABS,
INC., TELLABS OPERATIONS INC.,
CORIANT AMERICA INC., and
CORIANT(USA) INC.
                    Defendants.



                       JOINT MOTION TO STAY ALL DEADLINES
                            AND NOTICE OF SETTLEMENT

       Pursuant to the Court’s June 3, 2014 Standing Order Regarding Proper Notification of

Settlement to the Court, Plaintiff Capella Photonics, Inc. (“Capella”) and Defendants Infinera

Corporation, Tellabs, Inc., Tellabs Operations Inc., Coriant America Inc., and Coriant (USA)

Inc. (collectively, “Infinera,” and together with Capella, the “Parties”), hereby notify the Court

that they have reached an agreement in principle that will resolve all matters in controversy in

the above captioned action between the Parties. As a result, there is good cause to stay all

deadlines in view of the Parties’ agreement in principle settling this matter. Therefore, the Parties

respectfully request that all deadlines between them in the above-captioned litigation be stayed

for twenty-one (21) days, up to and including May 28, 2021, to give the Parties adequate time to

finalize the settlement agreement and file dismissal papers without incurring additional expenses.

A proposed order is filed concurrently herewith.




                                                                  JOINT MOTION TO STAY ALL DEADLINES
                                                 1                         AND NOTICE OF SETTLEMENT
Case 2:20-cv-00077-JRG Document 141 Filed 05/07/21 Page 2 of 4 PageID #: 9914



Dated: May 7, 2021               By: /s/ Claire A. Henry
                                 Charles Everingham IV (TX SBN 00787447)
                                 Email: ce@wsfirm.com
                                 T. John Ward (TX SBN 20848000)
                                 Email: tjw@wsfirm.com
                                 Claire Abernathy Henry (TX SBN 24053063)
                                 Email: claire@wsfirm.com
                                 Andrea Fair (TX SBN 24078488)
                                 Email: andrea@wsfirm.com
                                 WARD, SMITH & HILL, PLLC
                                 P.O. Box 1231
                                 Longview, TX 75606
                                 Telephone: (903) 757-6400
                                 Facsimile: (903) 757-2323

                                 Robert D. Becker (Cal. Bar 160648)
                                 Email: rbecker@manatt.com
                                 Christopher L. Wanger (Cal. Bar 164751)
                                 Email: cwanger@manatt.com
                                 MANATT, PHELPS & PHILLIPS, LLP
                                 1 Embarcadero Center, 30th Floor
                                 San Francisco, CA 94111
                                 Telephone: (415) 291-7400
                                 Facsimile: (415) 291-7474

                                 Attorneys for Plaintiff,
                                 CAPELLA PHOTONICS, INC.




                                                    JOINT MOTION TO STAY ALL DEADLINES
                                     2                       AND NOTICE OF SETTLEMENT
Case 2:20-cv-00077-JRG Document 141 Filed 05/07/21 Page 3 of 4 PageID #: 9915



Dated: May 7, 2021               By: /s/ Kurt Pankratz w/permission Claire A. Henry
                                 Melissa R. Smith
                                 Texas Bar No. 24001351
                                 GILLAM & SMITH, LLP
                                 303 South Washington Avenue
                                 Marshall, TX 75670
                                 Telephone: (903) 934-8450
                                 Facsimile: (903) 934-9257
                                 melissa@gillamsmithlaw.com

                                 Kurt Pankratz
                                 (TX SBN 24013291)
                                 kurt.pankratz@bakerbotts.com
                                 Melissa Muenks
                                 (TX SBN 24097442)
                                 melissa.muenks@bakerbotts.com
                                 BAKER BOTTS LLP
                                 2001 Ross Avenue, Suite 900
                                 Dallas, TX 75201
                                 Telephone: 214-953-6500
                                 Facsimile: 214-953-6503

                                 Attorneys for Defendants
                                 INFINERA CORPORATION, TELLABS, INC.,
                                 TELLABS OPERATIONS INC., CORIANT
                                 AMERICA INC., AND CORIANT (USA) INC.




                                                     JOINT MOTION TO STAY ALL DEADLINES
                                     3                        AND NOTICE OF SETTLEMENT
Case 2:20-cv-00077-JRG Document 141 Filed 05/07/21 Page 4 of 4 PageID #: 9916



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3) this 7th day of May 2021.


                                                  /s/ Claire A. Henry
                                                  Claire A. Henry


                            CERTIFICATE OF CONFERENCE

       I hereby certify that Plaintiff and Defendants have complied with the meet and confer

requirements set forth in Local Rule CV-7(h), and this motion is unopposed.


                                                  /s/ Claire A. Henry
                                                  Claire A. Henry




                                                               JOINT MOTION TO STAY ALL DEADLINES
                                              4                         AND NOTICE OF SETTLEMENT
